

SECURITY AGREEMENT


THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of March 14, 2008, by and between HOMELAND SECURITY CAPITAL CORPORATION, a
Delaware corporation with its principal place of business located at 1005 N.
Glebe Road, Ste. 550, Arlington, VA 22201 (the “Company”), each subsidiary and
affiliate of the Companies listed on Schedule 1 attached hereto (the
“Guarantors,” collectively with the Companies, the “Grantors”), in favor YA
GLOBAL INVESTMENTS, L.P. (the “Secured Party”).


WHEREAS, in connection with the Securities Purchase Agreement by and among the
Company and the Secured Party of even date herewith (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue to the Secured Party
(i) an aggregate original principal amount of $13,060,000 of senior secured
notes (the “Notes”); and (ii) warrants (the “Warrants”) to be exercisable to
acquire shares of common stock of the Company (the “Warrants Shares”);


WHEREAS, the Secured Party is the holder of certain secured convertible
debentures issued by the Company to the Secured Party, (as may be amended,
supplemented and restated from time to time, the “Convertible Debentures”),
which Convertible Debentures are being issued for Notes and other securities of
the Company pursuant to the Securities Purchase Agreement;


WHEREAS, the Secured Party and certain of the Grantors are parties to prior
security agreements, guaranty agreements, pledge agreements and other agreements
or documents in connection with the Convertible Debentures (the “Prior Debt
Security Documents”);


WHEREAS, each of the Guarantors (other than the Company) has executed and
delivered a Guaranty dated the date hereof (the “Guaranty”) in favor of the
Secured Party, with respect to the Company’s obligations under the Securities
Purchase Agreement, the Notes, and the Transaction Documents (as defined below);
and


WHEREAS, each of the Guarantors shall receive a direct benefit from the Secured
Party entering into the Securities Purchase Agreement, the Notes, and the
Transaction Documents; and


WHEREAS, it is a condition precedent to the Secured Party purchasing the Notes
and Warrants pursuant to the Securities Purchase Agreement that the Grantors
shall have executed and delivered to the Secured Party this Agreement providing
for the grant to the Secured Party of a security interest in all personal
property of each Grantor, including, without limitation, each Grantor’s
ownership interest of each of its subsidiaries, to secure all of the Company's
obligations under the “Transaction Documents” (as that term is defined in the
Securities Purchase Agreement) (the “Transaction Documents”) and the Guarantors’
obligations under the Guaranty; 
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE 1.
 
DEFINITIONS AND INTERPRETATIONS


Section 1.1. Recitals. The above recitals are true and correct and are
incorporated herein, in their entirety, by this reference.


Section 1.2. Interpretations. Nothing herein expressed or implied is intended or
shall be construed to confer upon any person other than the Secured Party any
right, remedy or claim under or by reason hereof.


Section 1.3. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All capitalized
terms used in this Agreement and the recitals hereto and not defined herein
shall have the meanings set forth in the Securities Purchase Agreement, the
Notes, or in Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New Jersey (the "Code").


Section 1.4. Other Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:


“Event of Default” shall be deemed to have occurred under this Agreement upon an
Event of Default under and as defined in the Notes.


“Permitted Indebtedness” means: (i) indebtedness evidenced by Notes; (ii)
indebtedness described on the Disclosure Schedule to the Securities Purchase
Agreement; (iii) indebtedness incurred solely for the purpose of financing the
acquisition or lease of any equipment by the Company, including capital lease
obligations with no recourse other than to such equipment; (iv) indebtedness (A)
the repayment of which has been subordinated to the payment of the Notes on
terms and conditions acceptable to the Secured Party, including with regard to
interest payments and repayment of principal, (B) which does not mature or
otherwise require or permit redemption or repayment prior to or on the 91st day
after the maturity date of any Notes then outstanding; and (C) which is not
secured by any assets of the Company; (v) indebtedness solely between the
Grantor and/or one of its domestic subsidiaries, on the one hand, and the
Grantor and/or one of its domestic subsidiaries, on the other which indebtedness
is not secured by any assets of the Grantor or any of its subsidiaries, provided
that (x) in each case a majority of the equity of any such domestic subsidiary
is directly or indirectly owned by the Grantor, such domestic subsidiary is
controlled by the Grantor and such domestic subsidiary has executed a security
agreement in the form of this Agreement and (y) any such loan shall be evidenced
by an intercompany note that is pledged by the Grantor or its subsidiary, as
applicable, as collateral pursuant to this Agreement; (vi) reimbursement
obligations in respect of letters of credit issued for the account of the
Grantor or any of its subsidiaries for the purpose of securing performance
obligations of the Grantor or its subsidiaries incurred in the ordinary course
of business so long as the aggregate face amount of all such letters of credit
does not exceed $500,000 at any one time; and (vii) renewals, extensions and
refinancing of any indebtedness described in clauses (i) or (iii) of this
subsection.
 
2

--------------------------------------------------------------------------------


 
“Permitted Liens” means: (1) the security interest created by this Agreement,
(2) any prior security interest granted to the Secured Party, (3) existing Liens
which have been disclosed by the Company to the Secured Party on Schedule 4.2
attached hereto; (4) inchoate Liens for taxes, assessments or governmental
charges or levies not yet due, as to which the grace period, if any, related
thereto has not yet expired, or being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP; (5) Liens of carriers, materialmen, warehousemen, mechanics and landlords
and other similar Liens which secure amounts which are not yet overdue or which
are being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP; (6) licenses,
sublicenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Company; (7) Liens securing
capitalized lease obligations and purchase money indebtedness incurred solely
for the purpose of financing an acquisition or lease; (8) easements,
rights-of-way, restrictions, encroachments, municipal zoning ordinances and
other similar charges or encumbrances, and minor title deficiencies, in each
case not securing debt and not materially interfering with the conduct of the
business of the Company and not materially detracting from the value of the
property subject thereto; (9) Liens arising out of the existence of judgments or
awards which judgments or awards do not constitute an Event of Default; (10)
Liens incurred in the ordinary course of business in connection with workers
compensation claims, unemployment insurance, pension liabilities and social
security benefits and Liens securing the performance of bids, tenders, leases
and contracts in the ordinary course of business, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature (other than
appeal bonds) incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money); (11) Liens in favor
of a banking institution arising by operation of law encumbering deposits
(including the right of set-off) and contractual set-off rights held by such
banking institution and which are within the general parameters customary in the
banking industry and only burdening deposit accounts or other funds maintained
with a creditor depository institution; (12) usual and customary set-off rights
in leases and other contracts; and (13) escrows in connection with acquisitions
and dispositions. Except for the Permitted Liens, (i) the security interest
granted to the Secured Party hereunder shall be a first priority security
interest subject to no other Liens, and (ii) no financing statement covering any
of the Collateral or any proceeds thereof is on file in any public office.


ARTICLE 2.
 
PLEDGED PROPERTY


Section 2.1. Grant of Security Interest.


(a) As collateral security for all of the Obligations (as defined in Section 2.2
hereof), each Grantor hereby pledges and assigns to the Secured Party, and
grants to the Secured Party for its benefit, a continuing security interest in
and to all personal property of each Grantor, wherever located and whether now
or hereinafter existing and whether now owned or hereafter acquired, of every
kind and description, tangible or intangible, including without limitation, all
Goods, Inventory, Equipment, Fixtures, Instruments (including promissory notes),
Documents, Accounts (including health-care-insurance receivables, and license
fees), Contracts, Contract Rights, Chattel Paper (whether tangible or
electronic), Deposit Accounts (and in and to any deposits or other sums at any
time credited to each such Deposit Account), Money, Letters of Credit and
Letter-of-Credit Rights (whether or not the letter of credit is evidenced by a
writing), Commercial Tort Claims, Securities and all other Investment Property,
General Intangibles (including payment intangibles and software), Farm Products,
all books and records relating to any of the foregoing, and all supporting
obligations, and any and all proceeds and products of any thereof, including
proceeds of insurance covering any or all of the foregoing, wherever located,
whether now owned, or now due, in which a Grantor has an interest or the power
to transfer rights, or hereafter acquired, arising, or to become due, or in
which a Grantor obtains an interest, or the power to transfer rights, and as
more particularly described on Exhibit A attached hereto (collectively, the
Pledged Property).
 
3

--------------------------------------------------------------------------------


 
(b) Simultaneously with the execution and delivery of this Agreement, each
Grantor shall make, execute, acknowledge, file, record and deliver to the
Secured Party such documents, instruments, and agreements, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property.


Section 2.2 Security for Obligations. The security interest created hereby in
the Pledged Property constitutes continuing collateral security for all of the
following obligations, whether now existing or hereinafter incurred
(collectively, the “Obligations”):


(a) (i) the payment by the Company, as and when due and payable (by scheduled
maturity, acceleration, demand or otherwise), of all amounts from time to time
owing by it in respect of the Notes, the other Transaction Documents, or any
other amounts owing by it to the Secured Party, whether or not now in existence
or hereinafter incurred, or (ii) in the case of any Guarantor, the payment by
such Guarantor, as and when due and payable of all “Guaranteed Obligations”
under (and as defined in) the Guaranty; and


(b) the due performance and observance by the each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents.


ARTICLE 3.
 
ATTORNEY-IN-FACT; PERFORMANCE


Section 3.1. Secured Party Appointed Attorney-In-Fact. The Grantors hereby
appoint the Secured Party as its attorney-in-fact, with full authority in the
place and stead of the Grantor and in the name of the Grantor or otherwise,
exercisable after and during the continuance of an Event of Default, from time
to time in the Secured Party’s discretion to take any action and to execute any
instrument which the Secured Party may reasonably deem necessary to accomplish
the purposes of this Agreement, including, without limitation, to (a) receive
and collect all instruments made payable to the Grantor representing any
payments in respect of the Pledged Property or any part thereof and to give full
discharge for the same; (b) demand, collect, receipt for, settle, compromise,
adjust, sue for, foreclose, or realize on the Pledged Property as and when the
Secured Party may determine, and (c) to facilitate collection, the Secured Party
may notify account debtors and obligors on any Pledged Property to make payments
directly to the Secured Party. The foregoing power of attorney is a power
coupled with an interest and shall be irrevocable until all Obligations are paid
and performed in full. The Grantors agree that the powers conferred on the
Secured Party hereunder are solely to protect the Secured Party’s interests in
the Pledged Property and shall not impose any duty upon the Secured Party to
exercise any such powers.
 
4

--------------------------------------------------------------------------------


 
Section 3.2. Secured Party May Perform. If a Grantor fails to perform any
agreement contained herein, the Secured Party, at its option, may itself
perform, or cause performance of, such agreement, and the expenses of the
Secured Party incurred in connection therewith shall be included in the
Obligations secured hereby and payable by such Grantor under Section 8.3.


ARTICLE 4.
 
REPRESENTATIONS AND WARRANTIES


Section 4.1. Authorization; Enforceability. Each of the parties hereto
represents and warrants that it has taken all action necessary to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby; and upon execution and delivery, this Agreement shall
constitute a valid and binding obligation of the respective party, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights or by the principles governing the availability of
equitable remedies.


Section 4.2. Ownership of Pledged Property. Each Grantor represents and warrants
that it is the legal and beneficial owner of the Pledged Property free and clear
of any lien, security interest, option or other charge or encumbrance (each, a
“Lien”) except for the security interest created by this Agreement and other
Permitted Liens.


Section 4.3 Location of Pledged Property. The Collateral is or will be kept at
the address(es) of each Grantor set forth on Schedule 4.3 attached hereto.
Unless otherwise provided herein, the Grantors will not remove any Collateral
from such locations without the prior written consent of the Secured Party which
consent shall not be unreasonably withheld.


Section 4.4 Location, State of Incorporation and Name of Grantors. Each
Grantor’s principal place of business; state of incorporation, organization or
formation; organization id; and exact legal name is set forth on Schedule 4.4
attached hereto.


Section 4.5 Priority of Security Interest. The security interest granted to the
Secured Party hereunder shall be a first priority security interest subject to
no other Liens. Except for the Permitted Liens, no financing statement covering
any of the Pledged Property or any proceeds thereof is on file in any public
office.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 5.
 
DEFAULT; REMEDIES


Section 5.1 Method of Realizing Upon the Pledged Property: Other Remedies.
 
If any Event of Default shall have occurred and be continuing:


(a) The Secured Party may exercise in respect of the Pledged Property, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Pledged
Property), and also may (i) take absolute control of the Pledged Property,
including, without limitation, transfer into the Secured Party's name or into
the name of its nominee or nominees (to the extent the Secured Party has not
theretofore done so) and thereafter receive, for the benefit of the Secured
Party, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Grantor to assemble all or part of the
Pledged Property as directed by the Secured Party and make it available to the
Secured Party at a place or places to be designated by the Secured Party that is
reasonably convenient to both parties, and the Secured Party may enter into and
occupy any premises owned or leased by a Grantor where the Pledged Property or
any part thereof is located or assembled for a reasonable period in order to
effectuate the Secured Party's rights and remedies hereunder or under law,
without obligation to the Grantor in respect of such occupation, and
(iii) without notice except as specified below and without any obligation to
prepare or process the Pledged Property for sale, (A) sell the Pledged Property
or any part thereof in one or more parcels at public or private sale, at any of
the Secured Party's offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the Secured
Party may deem commercially reasonable and/or (B) lease, license or dispose of
the Pledged Property or any part thereof upon such terms as the Secured Party
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale or any other disposition of the Pledged Property shall be required by
law, at least ten (10) days' notice to the Grantor of the time and place of any
public sale or the time after which any private sale or other disposition of the
Pledged Property is to be made shall constitute reasonable notification. The
Secured Party shall not be obligated to make any sale or other disposition of
any Pledged Property regardless of notice of sale having been given. The Secured
Party may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Pledged Property may have been sold at a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Obligations, even if the Secured Party accepts
the first offer received and does not offer such Pledged Property to more than
one offeree, and waives all rights that the Grantor may have to require that all
or any part of such Pledged Property be marshaled upon any sale (public or
private) thereof. Each Grantor hereby acknowledges that (i) any such sale of the
Pledged Property by the Secured Party may be made without warranty, (ii) the
Secured Party may specifically disclaim any warranties of title, possession,
quiet enjoyment or the like, and (iii) such actions set forth in clauses (i) and
(ii) above shall not adversely affect the commercial reasonableness of any such
sale of Pledged Property.


(b) Any cash held by the Secured Party as Pledged Property and all cash proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Pledged Property shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section
8.3 hereof) by the Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect, consistent with the provisions of
the Securities Purchase Agreement. Any surplus of such cash or cash proceeds
held by the Secured Party and remaining after the indefeasible payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
6

--------------------------------------------------------------------------------


 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Party is legally
entitled, each Grantor shall be liable for the deficiency, together with
interest thereon at the rate specified in the Notes for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Secured Party to
collect such deficiency.


(d) Each Grantor hereby acknowledges that if the Secured Party complies with any
applicable state, provincial, or federal law requirements in connection with a
disposition of the Pledged Property, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the Pledged
Property.


(e) The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Pledged Property) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Secured Party's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Grantor lawfully may, each Grantor hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Secured Party's rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.


Section 5.2 Duties Regarding Pledged Property. The Secured Party shall have no
duty as to the collection or protection of the Pledged Property or any income
thereon or as to the preservation of any rights pertaining thereto, beyond the
safe custody and reasonable care of any of the Pledged Property actually in the
Secured Party’s possession.


ARTICLE 6.
 
AFFIRMATIVE COVENANTS


So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing:


Section 6.1. Existence, Properties, Etc. Each Grantor shall do, or cause to be
done, all things, or proceed with due diligence with any actions or courses of
action, that may be reasonably necessary (i) to maintain Grantor’s due
organization, valid existence and good standing under the laws of its state of
incorporation, and (ii) to preserve and keep in full force and effect all
qualifications, licenses and registrations in those jurisdictions in which the
failure to do so could have a Material Adverse Effect (as defined below); and
(b) each Grantor shall not do, or cause to be done, any act impairing the
Grantor’s corporate power or authority (i) to carry on the Grantor’s business as
now conducted, and (ii) to execute or deliver this Agreement or any other
document delivered in connection herewith, including, without limitation, any
UCC-1 Financing Statements required by the Secured Party (which other loan
instruments collectively shall be referred to as the “Loan Instruments”) to
which it is or will be a party, or perform any of its obligations hereunder or
thereunder. For purpose of this Agreement, the term “Material Adverse Effect”
shall mean any material and adverse affect as determined by Secured Party in its
reasonable discretion, whether individually or in the aggregate, upon (a) the
Grantor’s assets, business, operations, properties or condition, financial or
otherwise; (b) the Grantor’s ability to make payment as and when due of all or
any part of the Obligations; or (c) the Pledged Property.
 
7

--------------------------------------------------------------------------------


 
Section 6.2. Financial Statements and Reports. Each Grantor shall furnish to the
Secured Party within a reasonable time such financial data as the Secured Party
may reasonably request.


Section 6.3. Accounts and Reports. Each Grantor shall maintain a standard system
of accounting in accordance with generally accepted accounting principles
consistently applied (“GAAP”) and provide, at its sole expense, to the Secured
Party the following:


(a) as soon as available, a copy of any notice or other communication alleging
any nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of the Grantor in excess of $500,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $500,000; and


(b) within fifteen (15) days after the making of each submission or filing, a
copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Grantor, or
submitted to or filed by the Grantor with any governmental authority involving
or affecting (i) the Grantor that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged
Property; or (iv) any of the transactions contemplated in this Agreement or the
Loan Instruments (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).


Section 6.4. Maintenance of Books and Records; Inspection. Each Grantor shall
maintain its books, accounts and records in accordance with GAAP, and permit the
Secured Party, its officers and employees and any professionals designated by
the Secured Party in writing, at any time during normal business hours and upon
reasonable notice to visit and inspect any of its properties (including but not
limited to the collateral security described in the Transaction Documents and/or
the Loan Instruments), corporate books and financial records, and to discuss its
accounts, affairs and finances with any employee, officer or director thereof
(it being agreed that, unless an Event of Default shall have occurred and be
continuing, there shall be no more than two (2) such visits and inspections in
any Fiscal Year).
 
8

--------------------------------------------------------------------------------


 
Section 6.5. Maintenance and Insurance.


(a) Each Grantor shall maintain or cause to be maintained, at its own expense,
all of its material assets and properties in good working order and condition,
ordinary wear and tear excepted, making all necessary repairs thereto and
renewals and replacements thereof.


(b) Each Grantor shall maintain or cause to be maintained, at its own expense,
insurance in form, substance and amounts (including deductibles), which the
Grantor deems reasonably necessary to the Company’s business, (i) adequate to
insure all assets and properties of the Grantor of a character usually insured
by persons engaged in the same or similar business against loss or damage
resulting from fire or other risks included in an extended coverage policy;
(ii) against public liability and other tort claims that may be incurred by the
Grantor; (iii) as may be required by the Transaction Documents and/or applicable
law and (iv) as may be reasonably requested by Secured Party, all with
financially sound and reputable insurers.


Section 6.6. Contracts and Other Collateral. Each Grantor shall perform all of
its obligations under or with respect to each instrument, receivable, contract
and other intangible included in the Pledged Property to which the Grantor is
now or hereafter will be party on a timely basis and in the manner therein
required, including, without limitation, this Agreement, except to the extent
the failure to so perform such obligations would not reasonably be expected to
have a Material Adverse Effect.


Section 6.7. Defense of Collateral, Etc. Each Grantor shall defend and enforce
its right, title and interest in and to any part of: (a) the Pledged Property;
and (b) if not included within the Pledged Property, those assets and properties
whose loss would reasonably be expected to have a Material Adverse Effect, each
against all manner of claims and demands on a timely basis to the full extent
permitted by applicable law (other than any such claims and demands by holders
of Permitted Liens).


Section 6.8. Taxes and Assessments. Each Grantor shall (a) file all material tax
returns and appropriate schedules thereto that are required to be filed under
applicable law, prior to the date of delinquency (taking into account any
extensions of the original due date), (b) pay and discharge all material taxes,
assessments and governmental charges or levies imposed upon the Grantor, upon
its income and profits or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and (c) pay all material taxes, assessments
and governmental charges or levies that, if unpaid, might become a lien or
charge upon any of its properties; provided, however, that the Grantor in good
faith may contest any such tax, assessment, governmental charge or levy
described in the foregoing clauses (b) and (c) so long as appropriate reserves
are maintained with respect thereto if and to the extent required by GAAP.


Section 6.9. Compliance with Law and Other Agreements. Each Grantor shall
maintain its business operations and property owned or used in connection
therewith in compliance with (a) all applicable federal, state and local laws,
regulations and ordinances governing such business operations and the use and
ownership of such property, and (b) all agreements, licenses, franchises,
indentures and mortgages to which the Grantor is a party or by which the Grantor
or any of its properties is bound, except where the failure to so comply would
not reasonably be expected to have a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
Section 6.10. Notice of Default. The Grantors will immediately notify the
Secured Party of any event causing a substantial loss or diminution in the value
of all or any material part of the Pledged Property and the amount or an
estimate of the amount of such loss or diminution. The Grantors shall promptly
notify the Secured Party of any condition or event which constitutes, or would
constitute with the passage of time or giving of notice or both, an Event of
Default, and promptly inform the Secured Party of any events or changes in the
financial condition of any Grantor occurring since the date of the last
financial statement of such Grantor delivered to the Secured Party, which
individually or cumulatively when viewed in light of prior financial statements,
which might reasonably be expected to have a Material Adverse Effect on the
business operations or financial condition of the Grantor.


Section 6.11. Notice of Litigation. Each Grantor shall give notice, in writing,
to the Secured Party of (a) any actions, suits or proceedings wherein the amount
at issue is in excess of $250,000, instituted by any persons against the
Grantor, or affecting any of the assets of the Company, and (b) any dispute, not
resolved within fifteen (15) days of the commencement thereof, between the
Grantor on the one hand and any governmental or regulatory body on the other
hand, which might reasonably be expected to have a Material Adverse Effect on
the business operations or financial condition of the Grantor.


Section 6.13. Future Subsidiaries. Schedule 6.13 attached hereto has all the
subsidiaries of the Grantors. If any Grantor shall hereafter create or acquire
any subsidiary, simultaneously with the creation or acquisition of such
subsidiary, such Grantor shall cause such subsidiary to become a party to this
Agreement as an additional "Grantor" hereunder, and to duly execute and deliver
a guaranty of the Obligations in favor of the Secured Party in form and
substance reasonably acceptable to the Secured Party, and to duly execute and/or
deliver such opinions of counsel and other documents, in form and substance
reasonably acceptable to the Secured Party, as the Secured Party shall
reasonably request with respect thereto.


Section 6.14. Changes to Identity. Each Grantor will (a) give the Secured Party
at least 30 days' prior written notice of any change in such Grantor's name,
identity or organizational structure, (b) maintain its jurisdiction of
incorporation, organization or formation as set forth on its respective
signature page attached hereto, (C) immediately notify the Secured Party upon
obtaining an organizational identification number, if on the date hereof such
Grantor did not have such identification number.


Section 6.15. Establishment of Deposit Account, Account Control Agreements. 


(a) In connection with the execution of this Agreement, each Grantor, the
Secured Party, and each applicable bank or other depository institution shall
enter into a an account control agreement (the “Account Control Agreement”) in
the form of Exhibit B attached hereto with respect to each of the Grantor’s
deposit accounts, including, without limitation, all savings, passbook, money
market or other depository accounts, and all certificates of deposit, maintained
by each Grantor with any bank, savings and loan association, credit union or
other depository institution maintained or used by each Grantor (the “Deposit
Accounts”) providing dominion and control over such accounts to the Secured
Party such that upon notice by the Secured Party to such bank or other
depository institution of the occurrence of an Event of Default all actions
under such account shall be taken solely at the Secured Party’s direction. Each
Grantor’s current Deposit Accounts are set forth on Schedule 6.15 attached
hereto.
 
10

--------------------------------------------------------------------------------


 
(b) Each Grantor shall cause all cash, all collections and proceeds from
accounts receivable, all receipts from credit card payments, and all proceeds
from the sale of any Pledged Property to be deposited only into its Deposit
Accounts in the ordinary course of business and consistent with past practices.
Each Grantor shall have valid and effective Account Control Agreements in place
at all times with respect to all of its Deposit Accounts. No Deposit Account
shall be established, used or maintained by the Company unless it first enters
into an Account Control Agreement.


(c) With respect to each Deposit Account, from an after the occurrence of an
Event of Default, the Secured Party shall have the right, at any time and from
time to time, to exercise its rights under such Account Control Agreement,
including, for the avoidance of any doubt, the exclusive right to give
instructions to the financial institution at which such Deposit Account is
maintained as to the disposition of funds or other property on deposit therein
or credited thereto. The Secured Party hereby covenants and agrees that it will
not send any such notice to a financial institution at which any such Deposit
Account is maintained directing the disposition of funds or other property
therein unless and until the occurrence of an Event of Default


(d) In connection with the foregoing, each Grantor hereby authorizes and directs
each bank or other depository institution which maintains any Deposit Account to
pay or deliver to the Secured Party upon the Secured Party’s written demand
thereof made at any time after the occurrence of an Event of Default has
occurred all balances in each Deposit Account with such depository for
application to the Obligations then outstanding.


Section 6.16 Perfection of Security Interests.


(a) Financing Statements. The Grantors hereby irrevocably authorize the Secured
Party, at the sole cost and expense of the Grantors, at any time and from time
to time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Pledged Property (i) as
all assets of Grantors or words of similar effect, regardless of whether any
particular asset comprised in the Pledged Property falls within the scope of
Article 9 of the Code of such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by Part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (ii) in the case of a
financing statement filed as a fixture filing, a sufficient description of real
property to which the Pledged Property relates. Grantors agree to furnish any
such information to the Secured Party promptly upon request. Grantors also
ratify their authorization for the Secured Party to have filed in any
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof. The Grantors acknowledge that they are not authorized
to file any financing statement or amendment or termination statement with
respect to any financing statement without the prior written consent of the
Secured Party and agree that they will not do so without the prior written
consent of the Secured Party. The Grantors acknowledge and agree that this
Agreement constitutes an authenticated record.
 
11

--------------------------------------------------------------------------------


 
(b) Possession. The Grantors (i) shall have possession of the Pledged Property,
except where expressly otherwise provided in this Agreement or where the Secured
Party chooses to perfect its security interest by possession in addition to the
filing of a financing statement; and (ii) will, where Pledged Property is in the
possession of a third party, join with the Secured Party in notifying the third
party of the Secured Party’s security interest and obtaining an acknowledgment
from the third party that it is holding the Pledged Property for the benefit of
the Secured Party.


(c) Control. In addition to the provisions set forth in Section 6.15 above, the
Grantors will cooperate with the Secured Party in obtaining control with respect
to the Pledged Property consisting of (i) Investment Property, (ii) Letters of
Credit and Letter-of-Credit Rights and (iii) electronic Chattel Paper.


(d) Chattel Paper. Marking of Chattel Paper. The Grantors will not create any
Chattel Paper without placing a legend on the Chattel Paper acceptable to the
Secured Party indicating that the Secured Party has a security interest in the
Chattel Paper.


Section 6.17 Notice of Commercial Tort Claims. If any Grantor shall at any time
acquire a Commercial Tort Claim, such Grantor shall immediately notify the
Secured Party in a writing signed by such Grantor which shall (a) provide brief
details of said claim and (b) grant to the Secured Party a security interest in
said claim and in the proceeds thereof, all upon the terms of this Agreement, in
such form and substance satisfactory to the Secured Party.


ARTICLE 7.
 
NEGATIVE COVENANTS


So long as any of the Obligations shall remain outstanding, unless the Secured
Party shall otherwise consent in writing each Grantor covenants and agrees that
it shall not:


Section 7.1. Transfers, Liens and Encumbrances.


(a) Sell, assign (by operation of law or otherwise), lease, license, exchange or
otherwise transfer or dispose of any of the Pledged Property, except Grantor may
(i) sell or dispose of Inventory in the ordinary course of business, and (ii)
sell or dispose of assets the Grantor has determined, in good faith, not to be
useful in the conduct of its business, and (iii) sell or dispose of accounts in
the course of collection in the ordinary course of business consistent with past
practice.


(b) Directly or indirectly make, create, incur, assume or permit to exist any
Lien in, to or against any part of the Pledged Property other than Permitted
Liens.

 
Section 7.2. Restriction on Redemption and Cash Dividends. Directly or
indirectly, redeem, repurchase or declare or pay any cash dividend or
distribution on its capital stock without the prior express written consent of
the Secured Party.
 
12

--------------------------------------------------------------------------------


 
Section 7.3. Incurrence of Indebtedness. Directly or indirectly, incur or
guarantee, assume or suffer to exist any indebtedness, other than the
indebtedness evidenced by the Notes and other Permitted Indebtedness.


Section 7.4. Places of Business. Change the location of its chief place of
business, chief executive office or any place of business disclosed to the
Secured Party, unless such change in location is to a different location within
the United States and the Grantor provides notice to the Secured Party of new
location within 10 days’ of such change in location.


ARTICLE 8.
 
MISCELLANEOUS


Section 8.1. Notices.


All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:
 


If to the Secured Party:
YA Global Investments, L.P.
 
101 Hudson Street-Suite 3700
 
Jersey City, New Jersey 07302
 
Attention:
Mark Angelo
   
Portfolio Manager
 
Telephone:
(201) 986-8300
 
Facsimile:
(201) 985-8266
     
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ 07302
 
Telephone:
(201) 985-8300
 
Facsimile:
(201) 985-8266

 
13

--------------------------------------------------------------------------------


 
If to the Company:
Mr. C. Thomas McMillen
 
Chief Executive Officer
 
Homeland Security Capital Corporation
 
1005 N. Glebe Road, Ste. 550
 
Arlington, VA 22201
 
Telephone:
(703) 528-7073
 
Facsimile:
(703) 528-0956
     
With a copy to:
Martin T. Schrier, Esq.
 
Kirkpatrick & Lockhart Preston Gates Ellis LLP
 
200 S. Biscayne Blvd., Suite 2000
 
Miami, FL 33131
 
Facsimile:
(305) 539-3300
 
Facsimile:
(305) 358-7095
     
If to any other Grantor
To the address listed on the respective signature pages attached hereto

 
Any party may change its address by giving notice to the other party stating its
new address. Commencing on the tenth (10th) day after the giving of such notice,
such newly designated address shall be such party’s address for the purpose of
all notices or other communications required or permitted to be given pursuant
to this Agreement.


Section 8.2. Severability. If any provision of this Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein.


Section 8.3. Expenses. In the event of an Event of Default, the Company will pay
to the Secured Party the amount of any and all reasonable out-of-pocket
expenses, including the reasonable fees and expenses of its counsel, which the
Secured Party may incur in connection with: (i) the custody or preservation of,
or the sale, collection from, or other realization upon, any of the Pledged
Property; (ii) the exercise or enforcement of any of the rights of the Secured
Party hereunder or (iii) the failure by the Grantor to perform or observe any of
the provisions hereof.


Section 8.4. Waivers, Amendments, Etc. The Secured Party’s delay or failure at
any time or times hereafter to require strict performance by Grantor of any
undertakings, agreements or covenants shall not waive, affect, or diminish any
right of the Secured Party under this Agreement to demand strict compliance and
performance herewith. Any waiver by the Secured Party of any Event of Default
shall not waive or affect any other Event of Default, whether such Event of
Default is prior or subsequent thereto and whether of the same or a different
type. None of the undertakings, agreements and covenants of the Grantor
contained in this Agreement, and no Event of Default, shall be deemed to have
been waived by the Secured Party, nor may this Agreement be amended, changed or
modified, unless such waiver, amendment, change or modification is evidenced by
an instrument in writing specifying such waiver, amendment, change or
modification and signed by the Secured Party in the case of any such waiver, and
signed by the Secured Party and the Grantor in the case of any such amendment,
change or modification. Further, no such document, instrument, and/or agreement
purported to be executed on behalf of the Secured Party shall be binding upon
the Secured Party unless executed by a duly authorized representative of the
Secured Party.
 
14

--------------------------------------------------------------------------------


 
Section 8.5. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Pledged Property and shall: (i) remain in
full force and effect so long as any of the Obligations shall remain
outstanding; (ii) be binding upon each Grantor and its successors and assigns;
and (iii) inure to the benefit of the Secured Party and its successors and
assigns. Upon the payment or satisfaction in full of the Obligations, this
Agreement and the security interest created hereby shall terminate, and, in
connection therewith, each Grantor shall be entitled to the return, at its
expense, of such of the Pledged Property as shall not have been sold in
accordance with Section 5.2 hereof or otherwise applied pursuant to the terms
hereof and the Secured Party shall deliver to the Grantor such documents as the
Grantor shall reasonably request to evidence such termination.


Section 8.6. Independent Representation. Each party hereto acknowledges and
agrees that it has received or has had the opportunity to receive independent
legal counsel of its own choice and that it has been sufficiently apprised of
its rights and responsibilities with regard to the substance of this Agreement.


Section 8.7. Applicable Law: Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Delaware without
regard to the principles of conflict of laws. The parties further agree that any
action between them shall be heard in Hudson County, New Jersey, and expressly
consent to the jurisdiction and venue of the Superior Court of New Jersey,
sitting in Hudson County and the United States District Court for the District
of New Jersey sitting in Newark, New Jersey for the adjudication of any civil
action asserted pursuant to this Paragraph, provided, however, that nothing
herein shall prevent the Secured Party from enforcing its rights and remedies
(including, without limitation, by filing a civil action) with respect to the
Pledged Property and/or the Grantors in any other jurisdiction in which the
Pledged Property and/or the Grantors may be located.


Section 8.8. Waiver of Jury Trial. AS A FURTHER INDUCEMENT FOR THE SECURED PARTY
TO ENTER INTO THIS AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE
COMPANY, THE COMPANY HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER
DOCUMENTS RELATED TO THIS TRANSACTION.


Section 8.9 Right of Set Off. The Grantors each hereby grant to the Secured
Party, a lien, security interest and right of setoff as security for all
liabilities and obligations to the Secured Party, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
the Secured Party or any of its affiliates, or any entity under the control of
the Secured Party, or in transit to any of them. At any time, without demand or
notice, the Secured Party may set off the same or any part thereof and apply the
same to any liability or obligation of the Grantors even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE THE SECURED PARTY TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE GRANTORS, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
15

--------------------------------------------------------------------------------


 
Section 8.10. Waiver of Claims. The Grantors acknowledge and agree that they
have no offsets, defenses, claims, or counterclaims against the Secured Party or
its officers, directors, employees, attorneys, representatives, parents,
affiliates, predecessors, successors, or assigns with respect to the
Obligations, the Prior Debt Security Documents or otherwise, and that if the
Grantors now has, or ever did have, any offsets, defenses, claims, or
counterclaims against the Secured Party or its officers, directors, employees,
attorneys, representatives, affiliates, predecessors, successors, or assigns,
whether known or unknown, at law or in equity, from the beginning of the world
through this date and through the time of execution of this Agreement, all of
them are hereby expressly WAIVED, and the Grantors hereby RELEASE the Secured
Party and its officers, directors, employees, attorneys, representatives,
affiliates, predecessors, successors, and assigns from any liability therefor.


Section 8.11. Existing Security Interests. The security interests granted herein
are intended to be supplemental to, and not in limitation of, any existing
security interests granted to the Secured Party to secure the Obligations,
whether under the Prior Debt Security Documents or otherwise. All such existing
security interests, and any rights of the Secured Party in connection therewith,
shall remain in full force and effect in accordance with their respective terms,
provided, however, that in the event of a conflict between the terms of this
Agreement and of any such prior security interests, or the documents evidencing
the same, the terms of this Agreement shall control.


Section 8.12. Ratification of Prior Documents. Each Grantor hereby ratifies,
confirms and reaffirms all and singular the terms and conditions of the Prior
Debt Security Documents, the Convertible Debentures and any other or related
documents or agreements (the “Prior Documents”), as the same may be amended and
in effect as of the date hereof. The Grantors further acknowledge and agree that
except as the Prior Documents may be specifically affected by this Agreement,
the Securities Purchase Agreement, and/or any of the other documents executed in
connection herewith, all terms and conditions of the Prior Documents, as the
same may be amended and in effect as of the date hereof, shall remain in full
force and effect.


Section 8.13 Entire Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes any prior agreement or understanding among them
with respect to the subject matter hereof.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.



 
COMPANY:
      HOMELAND SECURITY CAPITAL CORPORATION      
By:
      
Name:
     
Title:
   

 



 
GUARANTOR:
     
HOMELAND SECURITY ADVISORY SERVICES, INC.
     
By:
      
Name:
     
Title:
   

 



 
GUARANTOR:
       
CELERITY SYSTEMS, INC.
       
By:
      
Name:
     
Title:
   

 
17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 



 
BUYER:
     
YA GLOBAL INVESTMENTS, L.P.
           
By:
 
Yorkville Advisors, LLC 
   
Its:
 
Investment Manager
                       
By:
         
Name:
Mark Angelo
   
Its:
Portfolio Manager
 

 
18

--------------------------------------------------------------------------------


 
EXHIBIT A
DEFINITION OF PLEDGED PROPERTY


For the purpose of securing prompt and complete payment and performance by the
Grantor of all of the Obligations, the Grantors each unconditionally and
irrevocably hereby grant to the Secured Party a continuing security interest in
and to, and lien upon, the following Pledged Property of each Grantor (all
capitalized terms used herein shall have the respective meanings ascribed
thereto in the Code):


All personal property of each Grantor, wherever located and whether now or
hereinafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including without limitation, all:


1. Goods;


2.  Inventory, including, without limitation, all goods, merchandise and other
personal property now owned or hereafter acquired by the Grantor which are held
for sale or lease, or are furnished or to be furnished under any contract of
service or are raw materials, work-in-process, supplies or materials used or
consumed in the Grantor’s business, and all products thereof, and all
substitutions. replacements, additions or accessions therefor and thereto; and
any cash or non-cash Proceeds of all of the foregoing;


3.  Equipment, including, without limitation, all machinery, equipment,
furniture, parts, tools and dies, of every kind and description, of the Grantor
(including automotive equipment and motor vehicles), now owned or hereafter
acquired by the Grantor, and used or acquired for use in the business of the
Grantor, together with all accessions thereto and all substitutions and
replacements thereof and parts therefor and all cash or non-cash Proceeds of the
foregoing;


4. Fixtures, including, without limitation, all goods which are so related to
particular real estate that an interest in them arises under real estate law and
all accessions thereto, replacements thereof and substitutions therefor,
including, but not limited to, plumbing, heating and lighting apparatus,
mantels, floor coverings, furniture, furnishings, draperies, screens, storm
windows and doors, awnings, shrubbery, plants, boilers, tanks, machinery,
stoves, gas and electric ranges, wall cabinets, appliances, furnaces, dynamos,
motors, elevators and elevator machinery, radiators, blinds and all laundry,
refrigerating, gas, electric, ventilating, air-refrigerating, air-conditioning,
incinerating and sprinkling and other fire prevention or extinguishing equipment
of whatsoever kind and nature and any replacements, accessions and additions
thereto, Proceeds thereof and substitutions therefor;


5. Instruments (including promissory notes);


6. Documents;


7. Accounts, including, without limitation, all Contract Rights and accounts
receivable, health-care-insurance receivables, and license fees; any other
obligations or indebtedness owed to the Grantor from whatever source arising;
all rights of Grantor to receive any payments in money or kind; all guarantees
of Accounts and security therefor; all cash or non-cash Proceeds of all of the
foregoing; all of the right, title and interest of Grantor in and with respect
to the goods, services or other property which gave rise to or which secure any
of the accounts and insurance policies and proceeds relating thereto, and all of
the rights of the Grantor as an unpaid seller of goods or services, including,
without limitation the rights of stoppage in transit, replevin, reclamation and
resale and all of the foregoing, whether now existing or hereafter created or
acquired;
 
A-1

--------------------------------------------------------------------------------


 
8.  Contracts and Contract Rights, including, to the extent not included in the
definition of Accounts, all rights to payment or performance under a contract
not yet earned by performance and not evidenced by an Instrument or Chattel
Paper;


9.  Chattel Paper (whether tangible or electronic);


10. Deposit Accounts (and in and to any deposits or other sums at any time
credited to each such Deposit Account);


11. Money, cash and cash equivalents;


12. Letters of Credit and Letter-of-Credit Rights (whether or not the Letter of
Credit is evidenced by a writing);


13. Commercial Tort Claims;


14. Securities Accounts, Security Entitlements, Securities, Financial Assets and
all other Investment Property, including, without limitation, all ownership or
membership interests in any subsidiaries or affiliates (whether or not
controlled by the Grantor);


15. General Intangibles, including, without limitation, all payment intangibles,
tax refunds and other claims of the Grantor against any governmental authority,
and all choses in action, insurance proceeds, goodwill, patents, copyrights,
trademarks, tradenames, customer lists, formulae, trade secrets, licenses,
permits, franchises, designs, computer software, research and literary rights
now owned or hereafter acquired;


16. Farm Products;


17. All books and records (including all ledger sheets, files, computer
programs, tapes and related data processing software) evidencing an interest in
or relating to any of the foregoing;


18. To the extent not already included above, all supporting obligations, and
any and all cash and non-cash Proceeds, products, accessions, and/or
replacements of any of the foregoing, including proceeds of insurance covering
any or all of the foregoing.


A-2

--------------------------------------------------------------------------------


 